Name: 80/342/Euratom: Council Decision of 18 March 1980 adopting a research and training programme (1980 to 1984) for the European Atomic Energy Community in the field of biology - health protection (Radiation Protection Programme)
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-25

 Avis juridique important|31980D034280/342/Euratom: Council Decision of 18 March 1980 adopting a research and training programme (1980 to 1984) for the European Atomic Energy Community in the field of biology - health protection (Radiation Protection Programme) Official Journal L 078 , 25/03/1980 P. 0019 - 0021 Greek special edition: Chapter 12 Volume 2 P. 0047 ****( 1 ) OJ NO C 102 , 24 . 4 . 1979 , P . 4 . ( 2 ) OJ NO C 34 , 11 . 2 . 1980 , P . 101 . ( 3 ) OJ NO C 297 , 28 . 11 . 1979 , P . 19 . ( 4 ) OJ NO L 74 , 20 . 3 . 1976 , P . 32 . ( 5 ) OJ NO L 356 , 31 . 12 . 1977 , P . 1 . ( 1 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . ( 1 ) OJ NO C 192 , 11 . 8 . 1977 , P . 1 . COUNCIL DECISION OF 18 MARCH 1980 ADOPTING A RESEARCH AND TRAINING PROGRAMME ( 1980 TO 1984 ) FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY IN THE FIELD OF BIOLOGY - HEALTH PROTECTION ( RADIATION PROTECTION PROGRAMME ) ( 80/342/EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION ( 1 ), SUBMITTED AFTER CONSULTING THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS IT IS IN THE INTEREST OF THE COMMUNITY TO SUPPLEMENT , BROADEN AND DEEPEN THE INFORMATION NECESSARY FOR AN OBJECTIVE EVALUATION OF THE EFFECTS OF AND THE HAZARDS ARISING FROM IONIZING RADIATION , IN ORDER TO GUARANTEE ADEQUATE PROTECTION OF MAN AND THE ENVIRONMENT ; WHEREAS SCIENTIFIC COLLABORATION , THE EXCHANGE OF INFORMATION AND MOBILITY OR INTERCHANGE OF SCIENTISTS AT COMMUNITY LEVEL ARE ESSENTIAL TO RADIATION PROTECTION ; WHEREAS THE PROGRESS OF KNOWLEDGE , THE NEW CONCEPTS IN RADIATION PROTECTION AND THE NEED FOR MANAGERIAL IMPROVEMENT CALL FOR THE REPLACEMENT OF THE PRESENT 1976 TO 1980 PROGRAMME WITH A NEW 1980 TO 1984 PROGRAMME , WITH 1980 AS AN OVERLAPPING YEAR ; WHEREAS DECISION 76/309/EURATOM ( 4 ) SHOULD THEREFORE BE REPEALED ; WHEREAS , AS A RESULT OF SUCH REPEAL , SOME 10 MEUA ASSIGNED TO THE PRECEDING PROGRAMME WILL REMAIN AVAILABLE ; WHEREAS THIS AMOUNT SHOULD BE ASSIGNED TO THE NEW PROGRAMME ; WHEREAS SUCH A STEP MUST BE TAKEN INTO ACCOUNT IN DETERMINING THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS NECESSARY FOR THE EXECUTION OF THE NEW PROGRAMME ; WHEREAS THE RESEARCH COVERED BY THIS DECISION IS AN APPROPRIATE WAY OF PURSUING SUCH ACTION ; WHEREAS IT IS THEREFORE IN THE COMMON INTEREST TO ADOPT A MULTIANNUAL PROGRAMME IN THE FIELD OF RADIATION PROTECTION , HAS DECIDED AS FOLLOWS : ARTICLE 1 A RESEARCH AND TRAINING PROGRAMME IN THE FIELD OF RADIATION PROTECTION AS DEFINED IN THE ANNEX IS HEREBY ADOPTED FOR A FIVE-YEAR PERIOD BEGINNING 1 JANUARY 1980 . ARTICLE 2 THE UNDER LIMIT FOR EXPENDITURE COMMITMENTS AND THE NUMBER OF STAFF NECESSARY FOR THE EXECUTION OF THE PROGRAMME SHALL BE 59 MILLION EUROPEAN UNITS OF ACCOUNT , INCLUDING THE AMOUNTS REFERRED TO IN ARTICLE 5 ( 2 ), AND 64 STAFF RESPECTIVELY . THE EUROPEAN UNIT OF ACCOUNT IS DEFINED IN ARTICLE 10 OF THE FINANCIAL REGULATION OF 21 DECEMBER 1977 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 5 ). ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE CONTINUOUS SUPERVISION OF THE IMPLEMENTATION OF THE PROGRAMME IN ORDER TO ENSURE THAT REAL COORDINATION HAS BEEN ACHIEVED AND TO DECIDE WHETHER DEVELOPMENTS IN THE SITUATION OR UNFORESEEN RESEARCH RESULTS NECESSITATE CHANGES TO THE PROGRAMME . TO THIS END IT WILL REPORT TO THE COUNCIL AND TO THE EUROPEAN PARLIAMENT AT THE END OF THE THIRD YEAR OF THE PROGRAMME AND WILL PROPOSE , WHERE APPROPRIATE , ANY AMENDMENTS NECESSARY . THESE AMENDMENTS MAY LEAD TO A REVISION OF THE PROGRAMME IN THE COURSE OF THE FOURTH YEAR IN ACCORDANCE WITH THE APPROPRIATE PROCEDURES AND AFTER THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT HAS BEEN CONSULTED . ARTICLE 4 THE COMMISSION SHALL BE ASSISTED BY THE ADVISORY COMMITTEE ON PROGRAMME MANAGEMENT FOR RADIATION PROTECTION , THE TERMS OF REFERENCE AND COMPOSITION OF WHICH WERE DEFINED IN THE COUNCIL RESOLUTION OF 18 JULY 1977 ON ADVISORY COMMITTEES ON RESEARCH PROGRAMME MANAGEMENT ( 1 ). ARTICLE 5 DECISION 76/309/EURATOM IS HEREBY REPEALED WITH EFFECT FROM 1 JANUARY 1980 . HOWEVER , AMOUNTS WHICH ARE AUTHORIZED UNDER THE RELEVANT HEADINGS IN THE 1976 , 1977 , 1978 , 1979 AND 1980 BUDGETS AND WHICH , AS AT 1 JANUARY 1980 , HAVE NOT YET BEEN COMMITTED OR HAVE BEEN COMMITTED BUT NOT YET PAID MAY BE USED FOR THE EXECUTION OF THE PRESENT PROGRAMME . DONE AT BRUSSELS , 18 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT A . RUFFINI **** ANNEX RADIATION PROTECTION PROGRAMME ( INDIRECT ACTION ) THE AIM OF THE PROGRAMME IS , THROUGH A COOPERATIVE EUROPEAN EFFORT , TO INCREASE KNOWLEDGE IN RADIATION PROTECTIION WHILE TAKING INTO ACCOUNT PARTICULAR PROBLEMS AND SKILLS AVAILABLE IN EUROPE . IT IS DESIGNED TO IMPROVE THE UNDERSTANDING AND CONTROL OF THE IONIZING RADIATION RISKS ENCOUNTERED , WITH TWO MAIN OBJECTIVES : - IMPROVEMENT OF SCIENTIFIC AND TECHNICAL KNOWLEDGE WITH A VIEW TO UPDATING BASIC STANDARDS FOR THE HEALTH PROTECTION OF THE GENERAL PUBLIC AND WORKERS AGAINST THE HAZARDS ARISING FROM IONIZING RADIATION , - EVALUATION OF THE BIOLOGICAL AND ECOLOGICAL CONSEQUENCES OF NUCLEAR ACTIVITIES AND OF THE USE OF NUCLEAR ENERGY AND IONIZING RADIATION , IN ORDER TO ENSURE ADEQUATE PROTECTION OF MAN AND OF THE ENVIRONMENT WHENEVER UNACCEPTABLE HARM COULD BE CAUSED TO THEM . THE PROGRAMME WILL COVER SIX MAJOR AREAS : - RADIATION DOSIMETRY AND ITS INTERPRETATION , - BEHAVIOUR AND CONTROL OF RADIONUCLIDES IN THE ENVIRONMENT , - SHORT-TERM SOMATIC EFFECTS OF IONIZING RADIATION , - LATE SOMATIC EFFECTS OF IONIZING RADIATION , - GENETIC EFFECTS OF IONIZING RADIATION , - EVALUATION OF RADIATION HAZARDS . THE ACTIVITIES WILL BE CARRIED OUT MAINLY UNDER RESEARCH CONTRACTS AND PARTLY BY THE COMMISSION ' S BIOLOGY GROUP SET UP AT THE ISPRA ESTABLISHMENT .